

EXHIBIT 10.7












SALE OF THE RESIDENCES AT HAYWOOD APARTMENTS
826 OLD AIRPORT ROAD
GREENVILLE, SC


* * *


PURCHASE AND SALE AGREEMENT




BETWEEN


GGT DANIEL SC VENTURE, LLC,
AS SELLER


AND


MSP RE HOLDINGS, LLC,
AS PURCHASER


* * *


EFFECTIVE DATE: JUNE 30, 2017










______________________________________________________________________________










29914974 v6

--------------------------------------------------------------------------------






ARTICLE 1
PURCHASE AND SALE OF PROPERTY    
1.1
Land    

1.2
Improvements    

1.3
Personal Property    

1.4
Leases    

1.5
Licenses    

1.6
Security Deposits    

1.7
Guaranties    

1.8
Contracts    

1.9
Permits    

1.10
Intangibles

    
ARTICLE 2
PURCHASE PRICE AND DEPOSIT    

2.1
Payment    

2.2
Deposit

    
ARTICLE 3
TITLE AND SURVEY    

3.1
State of Title to be Conveyed    

3.2
Title Commitment and Survey    



ARTICLE 4
PROPERTY INFORMATION    

4.1
Property Information    



ARTICLE 5
PURCHASER’S DUE DILIGENCE    

5.1
Purchaser’s Due Diligence    

5.2
As Is, Where Is    



ARTICLE 6
REPRESENTATIONS AND WARRANTIES    

6.1
Seller’s Representations and Warranties    

6.2
Purchaser’s Representations and Warranties    

6.3
Knowledge    

6.4
Survival    



ARTICLE 7
COVENANTS OF PURCHASER AND SELLER    

7.1
Operation of Property    

7.2
Governmental Notices    

7.3
Litigation    

7.4
Tradenames and Service Marks    

7.5
Surety and Maintenance Bonds    





 
i
 

29914974 v6

--------------------------------------------------------------------------------

        






ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING    

8.1
Conditions Precedent to Purchaser’s Obligation to Close    

8.2
Conditions Precedent to Seller’s Obligation to Close    

8.3
Failure of a Condition    

8.4
Representations and Warranties



ARTICLE 9
CLOSING    

9.1
Closing Date    

9.2
Seller’s Obligations at the Closing    

9.3
Purchaser’s Obligations at the Closing    

9.4
Escrow    

9.5
Costs and Adjustments at Closing

    
ARTICLE 10
DAMAGE AND CONDEMNATION    

10.1
Damage    

10.2
Condemnation and Eminent Domain    



ARTICLE 11
REMEDIES AND ADDITIONAL COVENANTS    

11.1
Seller Default At or Before Closing    

11.2
Seller Default From and After Closing    

11.3
Purchaser Default    

11.4
Delivery of Materials

    
ARTICLE 12
BROKERAGE COMMISSION    

12.1
Brokers    

12.2
Indemnity

    
ARTICLE 13
NOTICES    

13.1
Written Notice    

13.2
Method of Transmittal    

13.3
Addresses

    
ARTICLE 14
ASSIGNMENT    

ARTICLE 15
MISCELLANEOUS    

15.1
Entire Agreement    

15.2
Modifications    

15.3
Gender and Number    

15.4
Captions    

15.5
Successors and Assigns    

15.6
Controlling Law    



 
ii
 

29914974 v6

--------------------------------------------------------------------------------

        




15.7
Exhibits    

15.8
No Rule of Construction    

15.9
Severability    

15.10
Time of Essence    

15.11
Business Days    

15.12
No Memorandum    

15.13
Press Releases    

15.14
Attorneys’ Fees and Costs    

15.15
Counterparts and Expiration of Offer    

15.16
Waiver of Jury Trial    

15.17
Confidentiality    

15.18
Jurisdiction and Service of Process    

15.19
Exculpation    













 
iii
 

29914974 v6

--------------------------------------------------------------------------------

        




EXHIBITS AND SCHEDULES


Exhibits


Exhibit A –    Legal Description
Exhibit B –     Escrow Agreement
Exhibit C –     Form of Limited Warranty Deed
Exhibit D –     Form of Bill of Sale
Exhibit E –     Form of Assignment and Assumption Agreement
Exhibit F –     Form of Tenant Notification Letter




Schedules


Schedule 1.4 –    Rent Roll
Schedule 1.5 –    Licenses
Schedule 1.8 –    Contracts
Schedule 4.1 – Property Information
Schedule 6.1.3 –     Litigation
Schedule 6.17 –     Rent Paid More than One Month in Advance/Notices from
Tenants
Schedule 6.1.8 –    Violations of Law
Schedule 7.5 –    Surety and/or Maintenance Bonds






 
iv
 

29914974 v6

--------------------------------------------------------------------------------


        






PURCHASE AND SALE AGREEMENT


This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the date set forth on the cover page hereof (the “Effective Date”), by and
between GGT DANIEL SC VENTURE, LLC, a Delaware limited liability company
(“Seller”), and MSP RE HOLDINGS, LLC, a Delaware limited liability company
(“Purchaser”).
ARTICLE 1
PURCHASE AND SALE OF PROPERTY



On the terms and conditions stated in this Agreement, Seller hereby agrees to
sell to Purchaser and Purchaser hereby agrees to purchase from Seller all of the
following described property (collectively, the “Property”):
1.1    Land. Seller’s fee simple interest in and to all of that certain tract of
land situated at 826 Old Airport Road, Greenville County, Greenville, South
Carolina, and described more particularly in Exhibit A attached hereto and
incorporated herein by reference, together with all rights and appurtenances
pertaining to such land, including, without limitation, all of Seller’s right,
title and interest in and to (i) all minerals, oil, gas, and other hydrocarbon
substances thereon; (ii) all adjacent strips, streets, roads, alleys and
rights-of-way, public or private, open or proposed; (iii) all development
rights, covenants, easements, privileges, and hereditaments, whether or not of
record, and (iv) all access, air, water, riparian, development, utility, and
solar rights (collectively, the “Land”).
1.2    Improvements. A 292-unit multi-family apartment project, and all other
buildings, improvements and structures constructed on the Land in connection
therewith (the “Improvements”).
1.3    Personal Property. All of Seller’s right, title and interest in and to
the following (collectively, the “Personal Property”; provided, the “Personal
Property” shall specifically exclude any property owned by tenants under
leases):
1.3.1    mechanical systems, fixtures, appliances, copiers, furniture, machinery
and equipment comprising a part of or attached to or located upon the
Improvements;
1.3.2    maintenance equipment and tools, if any, owned by Seller and used
exclusively in connection with, and located in or on, the Improvements;
1.3.3    site plans, surveys, plans and specifications and floor plans in
Seller’s possession, if any, that relate to the Land or Improvements;
1.3.4    subject to Section 7.4.2, pylons and other sign structures situated on
or at the Land or Improvements; and


 
1
 

29914974 v6



--------------------------------------------------------------------------------

        




1.3.5    other tangible personal property owned by Seller and used exclusively
in connection with, and located in or on, the Land or Improvements as of the
Effective Date and as of the Closing (as hereinafter defined).
1.4    Leases. Seller’s right, title and interest in all leases with tenants or
other persons or entities leasing all or any portion of the Improvements (the
“Leases”), a current list of which is shown on the rent roll attached as
Schedule 1.4.
1.5    Licenses. Seller’s right, title and interest in all licenses, license
agreements, and other similar agreements with licensees or other persons or
entities using any portion of the Improvements (collectively, the “Licenses”), a
current list of which is attached hereto as Schedule 1.5.
1.6    Security Deposits. Seller’s right, title and interest in all security
deposits held by Seller in connection with the Leases and not applied pursuant
to the terms thereof.
1.7    Guaranties. Seller’s right, title and interest in any and all guaranties
of the Leases, if any.
1.8    Contracts. Subject to Section 7.1.2 hereof, Seller’s right, title and
interest in all contract rights related to the Land, Improvements, Personal
Property or Leases that will remain in existence after Closing, to the extent
assignable, including, without limitation, Seller’s interest in the following:
parking, management, maintenance, commission, architectural, supply or service
contracts, plans and specifications, surveys, warranties and guarantees related
to the Land, Improvements, Personal Property, or Leases, but expressly excluding
(i) the existing property management agreement that will be terminated as of the
time of Closing, and (ii) the surety and maintenance bonds referred to in
Section 7.5 (collectively, the “Contracts”), a current list of which is attached
hereto as Schedule 1.8.
1.9    Permits. Seller’s right, title and interest in all permits, licenses,
certificates of occupancy, if any, entitlements and governmental approvals that
relate to the Land, Improvements, Personal Property, Leases, or Contracts, to
the extent assignable (collectively, the “Permits”).
1.10    Intangibles. Seller’s right, title and interest, if any, in and to the
following items, to the extent assignable and without warranty: consents,
licenses, approvals, certificates, development rights, warranties (including all
assignable termite warranties and bonds), resident and tenant files for current
residents and tenants, if any and to the extent owned by Seller and assignable,
all rights to use the name “Haywood Reserve” in connection with the Property,
and all assignable telephone numbers, the website domain name,
www.haywoodreserve.com and the right, at Purchaser’s expense and at Purchaser’s
sole option, to use such website, but expressly excluding (i) any name or
trademark containing the phrase “GGT”, “CNL”, “Daniel”, “Daniel Realty Company”,
or any variation or derivative thereof, relating to the Land, the Improvements
and/or Personal Property; and (ii) any web sites, web content, web design,
links, Internet domain names, manuals and instruction materials, marketing
materials relating to the Land, the Improvements and/or Personal Property
(collectively, the “Intangibles”). Seller expressly reserves the social media
sites facebook.com/haywoodreserve and instagram.com/haywoodreserve;


 
2
 

29914974 v6



--------------------------------------------------------------------------------

        




however, Seller will rebrand the same immediately after Closing and discontinue
all use of the “Haywood Reserve” name in connection with such social media
sites.


ARTICLE 2
PURCHASE PRICE AND DEPOSIT



2.1    Payment. The purchase price for the Property (the “Purchase Price”) is
Fifty-Three Million Seven Hundred Seventy-Five Thousand and 00/100 DOLLARS
($53,775,000.00). The cash due at Closing on account of the Purchase Price shall
be subject to adjustment as set forth in this Agreement. The Purchase Price
shall be paid by wire transfer of immediately available funds at the Closing.
Seller and Purchaser mutually agree that the allocation of the Purchase Price is
allocated to the Land and Improvements. Such agreed‑upon allocation shall be
used solely for transfer, sales and similar tax purposes and in any declaration
or filing with any governmental authority in connection with the same. The
allocation of the Purchase Price for all other purposes, whether for local,
state or federal taxes or otherwise, shall not be restricted by this Agreement
and shall not require the consent of the other party.
2.2    Deposit.
2.2.1    Within one business day of the Effective Date, Purchaser shall deposit
with Lawyers Title Insurance Company, 4514 Cole Avenue, Suite 1400, Dallas,
Texas 75205, Attention: Chris Faison (the “Escrow Agent” or “Title Company”), by
bank wire transfer the sum of One Hundred Thousand and 00/100 Dollars
($100,000.00), as a non-refundable deposit (except as otherwise provided herein)
to assure Purchaser’s performance hereunder (together with all interest thereon
if any, the “Initial Deposit”). Prior to making the Initial Deposit, Seller,
Purchaser and the Escrow Agent shall enter into an escrow agreement
substantially in the form of Exhibit B attached hereto (the “Escrow Agreement”).
So long as Purchaser does not terminate this Agreement as provided in Section
5.1.4, then no later than one business day after the expiration of the Study
Period (as hereinafter defined), Purchaser shall deposit with the Escrow Agent
by bank wire transfer the additional sum of Eight Hundred Fifty Thousand and
00/100 Dollars ($850,000.00) (the “Second Deposit”), as a non-refundable deposit
(except as otherwise provided herein) to assure Purchaser’s performance
hereunder. The Initial Deposit and the Second Deposit, in the total amount of
Nine Hundred Fifty Thousand and 00/100 Dollars ($950,000.00), together with all
interest thereon, if any, are referred to collectively as the “Deposit.”
2.2.2    Escrow Agent shall place the Initial Deposit and the Second Deposit (if
made) in an interest-bearing escrow account at a federally-insured (to the
extent of the FDIC limits) commercial bank acceptable to both Seller and
Purchaser. The Escrow Agent shall hold the Deposit in accordance with this
Agreement and the Escrow Agreement. At Closing (as hereinafter defined), Escrow
Agent shall deliver the Deposit to Seller and credit the Deposit against the
Purchase Price.
ARTICLE 3
TITLE AND SURVEY



3.1    State of Title to be Conveyed. Title to the Property shall be conveyed to
Purchaser at Closing in fee simple by Limited Warranty Deed, free and clear of
any and all liens, mortgages, deeds of trust, security interests and other
encumbrances, except for the following (collectively, the


 
3
 

29914974 v6



--------------------------------------------------------------------------------

        




“Permitted Exceptions”): (i) real property taxes and assessments attributable to
the Property for the year in which Closing occurs and thereafter, not yet due
and payable; (ii) zoning and other regulatory laws and ordinances affecting the
Property; (iii) any easement, right of way, limitation, encroachment, conflict,
discrepancy, overlapping of improvements, protrusion, lien, encumbrance,
restriction, condition, covenant, exception or other matter with respect to the
Property that is reflected or addressed on the Survey or the Title Commitment to
which Purchaser fails to timely object pursuant to Section 3.2.3 or 3.2.4 of
this Agreement; (iv) any Purchaser’s Objection (as hereinafter defined) that
remains uncured, for whatever reason, at the earlier to occur of (A) Closing
hereunder or (B) five (5) Business Days after Seller notifies Purchaser that
Seller is unwilling or unable to cure or modify Purchaser’s Objections to the
reasonable satisfaction of Purchaser, and (v) the rights and interests of
parties claiming under the Leases. Notwithstanding anything to the contrary set
forth in this Agreement, as of the Closing, Seller, at no cost or expense to the
Purchaser, shall cause the following to be released, satisfied and removed from
the Property of record, and all payments, costs, fees and expenses payable or
otherwise associated with such release shall be paid by the Seller or its
affiliates: (1) all mortgages, deeds of trust granted by Seller or its
affiliates or recorded against the Property by, through or under Seller, (2) all
delinquent property taxes and assessments (if any), (3) any construction,
mechanic's or materialmen's liens or record or any involuntary monetary liens of
record which are caused by Seller or its affiliates, and (4) all property taxes
and assessments (if any) due and payable as of the Closing (collectively,
"Mandatory Cure Items"). Notwithstanding anything to the contrary in this
Agreement, Seller shall be obligated to remove all Mandatory Cure Items as of
Closing regardless of whether Purchaser has objected to them. To the extent that
Seller has not removed all Mandatory Cure Items as of Closing, Purchaser shall
have the right to direct the Title Company to divert a portion of the Purchase
Price deemed necessary by the Title Company to cure such items on the Closing
Date.
3.2    Title Commitment and Survey.
3.2.1    Purchaser shall obtain a title commitment (the “Title Commitment”) for
an ALTA owner’s policy of title insurance (on the current ALTA 2006 Form) in the
amount of the Purchase Price with respect to the Property issued by the Title
Company. Purchaser shall deliver copies of the Title Commitment and all items
listed as title exceptions therein (to the extent provided to Purchaser by the
Title Company) to Seller within ten (10) days after the Effective Date.
3.2.2    Purchaser may obtain, at Purchaser’s sole cost and expense, a survey of
the Property (certified to include Seller) prepared by a licensed surveyor (the
“Survey”) within ten (10) Business Days after the Effective Date. Purchaser
shall deliver a copy of the Survey to Seller and the Title Company promptly
after Purchaser’s receipt of the Survey.
3.2.3    If (i) the Survey shows any easement, right-of-way, encroachment,
conflict, protrusion or other matter that is unacceptable to Purchaser, or (ii)
any exceptions appear in the Title Commitment that are unacceptable to
Purchaser, Purchaser shall, within 10 days after the later of Purchaser’s
receipt of the Title Commitment or the Survey (but in no event later than July
14, 2017), notify Seller in writing of such matters (“Purchaser’s Objections”).
Except for Purchaser’s Objections that are timely raised pursuant to the
preceding sentence, Purchaser shall be deemed to have accepted the form and
substance of the Survey, all matters shown thereon, and


 
4
 

29914974 v6



--------------------------------------------------------------------------------

        




all exceptions to the Title Commitment and other items shown thereon. Within
three (3) business days after Seller’s receipt of Purchaser’s Objections, Seller
shall notify Purchaser in writing of the Purchaser’s Objections, if any, which
Seller elects to attempt to cure at or prior to Closing. Seller’s failure to
provide such a notice will be deemed an election by Seller not to cure any
Purchaser’s Objections. If Seller is unable or unwilling to eliminate or modify
all of Purchaser’s Objections to the commercially reasonable satisfaction of
Purchaser, Purchaser may (as its sole and exclusive remedy) terminate this
Agreement by delivering written notice to Seller by the earlier to occur of (i)
5:00 p.m. (Eastern time) on the last day of the Study Period (as hereinafter
defined) or (ii) five (5) days after Seller’s written notice (or deemed notice)
to Purchaser of Seller’s intent to not cure one or more of such Purchaser’s
Objections; in which event, the Deposit will be returned to Purchaser, and
neither party shall have any rights or obligations under this Agreement (other
than any obligations of either party that expressly survive termination).
3.2.4    If any revision or update to the Survey or any supplemental title
commitment or update issued subsequent to the date of the original Title
Commitment discloses any matters not set forth on the original Survey or the
original Title Commitment, then, no later than the later of (i) the expiration
of the Study Period, or (ii) five (5) days after Purchaser’s receipt of the
updated Survey, or (iii) five (5) days after Purchaser’s receipt of the
supplemented or updated Title Commitment, as applicable, Purchaser shall have
the right to object to any such matter, in which event the same procedures for
response, termination and waiver set forth above shall apply to such new
Purchaser’s Objections. Notwithstanding the foregoing, in the event that any
such matter not set forth on the original Survey or the original Title
Commitment is the result of an intentional act of Seller after the Effective
Date that is not otherwise permitted under this Agreement, then Purchaser shall
be permitted to pursue the remedies provided in Section 11.1 hereof.
3.2.5    Notwithstanding anything contained herein to the contrary, Seller shall
have no obligation to take any steps, bring any action or proceeding or incur
any effort or expense whatsoever to eliminate, modify or cure any objection
Purchaser may have pursuant to Section 3.2.3 or Section 3.2.4, other than
Mandatory Cure Items.


ARTICLE 4
PROPERTY INFORMATION



4.1    Property Information. Seller shall make available to Purchaser, either at
the property management office at the Property or via a due diligence website,
the materials described on Schedule 4.1 attached hereto and any other materials
Seller may include in such due diligence website (collectively, the “Property
Information”). Purchaser shall keep such Property Information confidential,
subject to Purchaser’s right to disseminate Property Information to or among the
parties listed in Section 15.17 of this Agreement, and subject to the
restrictions set forth in Section 15.17. Seller makes no representation or
warranty as to the truth or accuracy of the Property Information provided to
Purchaser, except as otherwise expressly provided in this Agreement.


 
5
 

29914974 v6



--------------------------------------------------------------------------------

        




ARTICLE 5
PURCHASER’S DUE DILIGENCE



5.1    Purchaser’s Due Diligence
5.1.1    Subject to the provisions of this Section, Purchaser and its agents,
employees, consultants, inspectors, appraisers, engineers and contractors
(collectively “Purchaser's Representatives”) shall have the right, through the
Closing Date, from time to time, upon the advance notice required pursuant to
this Section 5.1, to enter upon and pass through the Property during normal
business hours to examine and inspect the same. Notwithstanding any such
inspection, or anything to the contrary contained herein, Purchaser's
obligations hereunder shall not be limited or otherwise affected as a result of
any fact, circumstance or other matter of any kind discovered following the date
hereof in connection with any such inspection, access or otherwise; it being
agreed that Seller is permitting Purchaser such right of inspection and access
as a courtesy to Purchaser in its preparation for taking title to the Property.
5.1.2    In conducting any inspection of the Property or otherwise accessing the
Property, Purchaser shall at all times comply with all laws and regulations of
all applicable governmental authorities, and neither Purchaser nor any of
Purchaser's Representatives shall (i) contact or have any discussions with any
of Seller's employees, agents or representatives, or with any tenants
(including, without limitation, having any contacts whatsoever with tenants,
including but not limited to telephone conversations or electronic mail
messages) at, or contractors providing services to, the Property, unless in each
case Purchaser obtains the prior written consent of Seller (which may be given
via electronic mail), it being agreed that all such contacts or discussions
shall, pending any such approval, be directed to Cameron Conner via electronic
mail (at cconner@danielcorp.com), (ii) interfere in any material respect with
the business of Seller conducted at the Property or disturb the use or occupancy
of any tenant or occupant of the Property or (iii) damage the Property (other
than the mere disclosure to Seller of the results of such inspections). In
conducting any inspection of the Property or otherwise accessing the Property,
Purchaser and Purchaser's Representatives shall at all times comply with, and
shall be subject to, the rights of the tenants under the Leases (and any persons
claiming by, under or through such tenants). Seller may from time to time
establish reasonable rules of conduct for Purchaser and Purchaser's
Representatives in furtherance of the foregoing, and Purchaser shall comply with
all of Seller’s requirements regarding entry upon the Property. Purchaser shall
schedule and coordinate all inspections, including, without limitation, any
environmental tests, and other access with Seller and shall give Seller at least
two (2) Business Days’ prior notice thereof. Seller shall be entitled to have a
representative present at all times during each such inspection or other access.
Purchaser agrees to pay to Seller on demand the cost of repairing and restoring
any damage or disturbance which Purchaser or Purchaser's Representatives shall
cause to the Property. All inspection fees, appraisal fees, engineering fees and
other costs and expenses of any kind incurred by Purchaser or Purchaser's
Representatives relating to such inspection and its other access shall be at the
sole expense of Purchaser. Purchaser shall keep all information obtained during
its inspections and access to the Property confidential (subject to the other
terms of this Agreement). If the Closing shall not occur for any reason
whatsoever, Purchaser shall: (A) promptly deliver to Seller, at no cost to
Seller, and without representation or warranty, the originals (or copies) of all
third party non-confidential tests, reports and inspections of the Property,
made and conducted by Purchaser or Purchaser's


 
6
 

29914974 v6



--------------------------------------------------------------------------------

        




Representatives or for Purchaser's benefit that are in the possession or control
of Purchaser or Purchaser's Representatives; (B) promptly return to Seller
copies of all due diligence materials delivered by Seller to Purchaser; and (C)
promptly destroy all copies and abstracts of the materials referenced in (A) and
(B) above. Purchaser and Purchaser's Representatives shall not be permitted to
conduct borings of the Property or drilling in or on the Property, or any other
invasive, intrusive or destructive testing in connection with the preparation of
an environmental audit or in connection with any other inspection of the
Property without the prior written consent of Seller, which Seller may give or
withhold in its sole discretion (and, if such consent is given, Purchaser shall
be obligated to pay to Seller on demand the cost of repairing and restoring any
damage as aforesaid). This Section 5.1.2 shall survive the Closing or any
termination of this Agreement for a period of one year.
5.1.3    Prior to conducting any physical inspection or testing at the Property,
Purchaser and Purchaser’s Representatives shall obtain, and during the period of
such inspection or testing shall maintain, at their expense: (i) commercial
general liability (“CGL”) insurance, issued on a form at least as broad as
Insurance Services Office (“ISO”) Commercial General Liability Coverage
“occurrence” form CG 00 01 10 01 or another “occurrence” form providing
equivalent coverage, including contractual liability and personal injury
liability coverage, with limits of not less than Two Million Dollars
($2,000,000) for any one occurrence and Five Million Dollars ($5,000,000) in the
aggregate; (ii) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Purchaser or Purchaser’s Representatives)
issued on a form at least as broad as ISO Business Auto Coverage form CA 00 01
07 97 or other form providing equivalent coverage; (iii) worker's compensation
insurance or participation in a monopolistic state workers’ compensation fund,
and (iv) employer's liability insurance or (in a monopolistic state) Stop Gap
Liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker's
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Property is located (as the same may be amended from
time to time). Such employer's liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee. Seller, and its property manager, shall be covered as
additional insureds on the CGL and automobile liability insurance policies with
respect to liability arising out of the named insured’s acts or omissions
relating to the Property. The insurer and the terms and conditions of all the
foregoing policies shall be reasonably acceptable to Seller. Prior to making any
entry upon the Property, Purchaser shall furnish to Seller a certificate of
insurance evidencing the foregoing coverages, which certificate of insurance
shall be in form and substance reasonably satisfactory to Seller.
5.1.4    Purchaser shall have until 5:00 p.m. (Eastern time) on July 21, 2017
(the “Study Period”) within which to determine, in its sole discretion, whether
all matters related to the Property are satisfactory to Purchaser. If Purchaser,
in its sole discretion, determines that the purchase of the Property is not
feasible and that Purchaser does not desire to proceed with the transactions
contemplated under this Agreement, then Purchaser shall deliver to Seller, prior
to the expiration of the Study Period, written notice that Purchaser does not
desire to proceed with the transactions contemplated under this Agreement and in
such case, this Agreement shall terminate upon Seller’s receipt of such notice,
except for those matters which are indicated herein as surviving termination,
and the Deposit shall be immediately returned to Purchaser. If Purchaser fails
to timely


 
7
 

29914974 v6



--------------------------------------------------------------------------------

        




notify Seller prior to the expiration of the Study Period (with time being of
the essence) that Purchaser does not desire to proceed with the transactions
contemplated under this Agreement as aforesaid, then Purchaser shall be deemed
to have waived its right to terminate this Agreement under this Section 5.1.4.
5.1.5    Purchaser hereby agrees to indemnify, defend, and hold harmless Seller,
its partners, members, affiliates, property manager, and their respective
officers, directors, agents, employees, and representatives (collectively, the
“Indemnified Parties”) from and against any and all liens, claims, or damages of
any kind or nature, including any demands, actions or causes of action,
assessments, losses, costs, expenses, liabilities, interest and penalties, and
reasonable attorneys’ fees suffered, incurred, or sustained by any of the
Indemnified Parties directly caused by Purchaser or Purchaser’s Representatives
with respect to any due-diligence activities at the Property pursuant to this
Agreement, except any arising from the discovery of preexisting conditions (so
long as Purchaser does not exacerbate any such condition). This Section 5.1.5
shall survive the Closing or any termination of this Agreement.
5.2    As Is, Where Is.
5.2.1    Except as provided in the express representations and warranties of
Seller set forth in Sections 6.1 and 12 of this Agreement and in Seller’s
Limited Warranty Deed and the Bill of Sale (all as hereinafter defined)
(collectively, the “Express Representations”), Seller does not, by the execution
and delivery of this Agreement, and Seller shall not, by the execution and
delivery of any document or instrument executed and delivered in connection with
the Closing, make any representation or warranty, express or implied, of any
kind or nature whatsoever, with respect to the Property, and all such warranties
are hereby disclaimed.
5.2.2    Without limiting the generality of the foregoing, other than the
Express Representations, Seller makes, and shall make, no express or implied
warranty as to matters of title, zoning, acreage, tax consequences, physical or
environmental condition (including, without limitation, laws, rules,
regulations, orders and requirements pertaining to the use, handling,
generation, treatment, storage or disposal of any toxic or hazardous waste or
toxic, hazardous or regulated substance), valuation, governmental approvals,
governmental regulations or any other matter or thing relating to or affecting
the Property (collectively, the “Disclaimed Matters”).
5.2.3    Notwithstanding anything to the contrary set forth in this Agreement,
but subject to the Express Representations and Seller’s obligations set forth in
Section 7.1 of this Agreement, and subject to Article 10 hereof, the Property,
including without limitation the roofs, all structural components, all heating,
ventilating, air conditioning, mechanical, plumbing, and electrical systems,
fire and life safety and all other parts of the Improvements constituting a
portion of the Property, shall be conveyed to Purchaser, and Purchaser shall
accept same, in their “AS IS” “WHERE IS” condition on the Closing Date, “WITH
ALL FAULTS” and “SUBJECT TO ALL DEFECTS.” Purchaser acknowledges that Seller’s
willingness to sell the Property to Purchaser at the Purchase Price has been
induced, in part, by the agreement of Purchaser to purchase the Improvements and
the Personal Property in such “AS IS” condition. Purchaser hereby acknowledges,
represents and warrants that it is not in a disparate bargaining position with
respect to Seller in connection with the transaction contemplated hereby, that
Purchaser freely and fairly


 
8
 

29914974 v6



--------------------------------------------------------------------------------

        




agreed to the waivers and conditions of this Section 5.2 as part of the
negotiations of this Agreement, and Purchaser has been represented by adequate
legal counsel in connection herewith and has conferred with such legal counsel
concerning the waivers and other conditions of this Section 5.2.
5.2.4    Without in any way limiting any provision of this Section 5.2,
Purchaser specifically acknowledges and agrees that, except with respect to the
Express Representations and the obligations of Seller set forth in Section 7.1
of this Agreement, and subject to Article 10 hereof, Purchaser hereby waives,
releases and discharges any claim it has, might have had or may have against
Seller with respect to (i) the Disclaimed Matters, (ii) the condition of the
Property as of the Closing Date, (iii) the past, present or future condition or
compliance of the Property with regard to any environmental protection,
pollution control or land use laws, rules, regulations, orders or requirements,
including, without limitation, CERCLA (as hereinafter defined), or (iv) any
other state of facts that exists with respect to the Property. The waiver,
release and discharge set forth in this Section 5.2.4 shall survive the Closing
or any termination of this Agreement.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES



6.1    Seller’s Representations and Warranties. Seller represents to Purchaser
as of the Effective Date as follows:
6.1.1    Organization. Seller is a Delaware limited liability company, duly
formed and validly existing under the laws of the State of Delaware and in good
standing under the laws of the State of South Carolina.
6.1.2    Authority/Consent. Seller possesses all requisite power and authority,
and has taken all actions required by its organizational documents and
applicable law, to execute and deliver this Agreement and will by Closing have
taken all actions required by its organizational documents and applicable law,
to consummate the transactions contemplated by this Agreement.
6.1.3    Litigation. To Seller’s knowledge, except as may be disclosed on
Schedule 6.1.3 attached hereto, no action, suit or other proceeding (including,
but not limited to, any condemnation action or real estate tax appeal) is
pending or, to Seller’s knowledge, has been threatened in writing that concerns
or involves the Property.
6.1.4    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, threatened, against Seller.
6.1.5    Contracts. To Seller’s knowledge, except for the Contracts referenced
on Schedule 1.8, there are no current material contracts of construction,
employment, parking, maintenance, commission, management, service, or supply in
effect and entered into by Seller which will affect the Property after Closing.
Seller has provided Purchaser with true, correct and complete copies, in all
material respects, of all Contracts, including all amendments and modifications
thereof, prior to the execution of this Agreement by Purchaser and Seller.
6.1.6    Employees. Seller has no employees.


 
9
 

29914974 v6



--------------------------------------------------------------------------------

        




6.1.7    Leases. Except for (i) the Leases referenced on the rent roll attached
as Schedule 1.4, (ii) the Licenses referenced on Schedule 1.5, and (iii) the
leases, amendments or other occupancy agreements which may be entered into by
Seller pursuant to Section 7.1 of this Agreement, there are no leases, rental
agreements, licenses, license agreements or other occupancy agreements with
anyone in effect which will affect the Property after Closing. To Seller’s
knowledge, each Lease is in full force and effect. Seller will provide Purchaser
with true, correct and complete copies of all Leases, including all amendments
and modifications thereto, as part of the Property Information. To Seller’s
actual knowledge, the rent roll and operating statements provided to Purchaser
are true and correct in all material respects. Except as otherwise set forth on
Schedule 6.1.7 of this Agreement, with respect to the Leases, to the best of
Seller’s knowledge: (i) no tenant has paid rent for more than one month in
advance; (ii) Seller has not received notice from any tenant under any Lease
that Seller has not performed any of its obligations under any Lease that are
required to be performed prior to the Effective Date and there are no pending
claims asserted against Seller by tenant for offsets or abatements against rent
or any other monetary amount and Seller has no knowledge of any default by it
under any Lease or any such right of offset or abatement.
6.1.8    Violations of Law. Except as set forth on Schedule 6.1.8, and to
Seller’s knowledge, Seller has not received written notice from any governmental
authority of any material violation of any federal or municipal laws,
ordinances, orders, regulations and requirements affecting the Property or any
portion thereof (including the conduct of business operations thereon) which are
unresolved, and Seller has no actual knowledge of any of the foregoing
violations.
6.1.9    Foreign Person. Seller is not a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of the United States Foreign Investment
in Real Property Tax Act of 1980 and the Internal Revenue Code of 1986, as
subsequently amended (the “Code”).
6.1.10    No Conflicts. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not:
(i) violate any judgment, order, injunction, or decree to which Seller or the
Property is subject, or (ii) conflict with, result in a breach of, or constitute
a default under the organic documents of Seller or any lease, mortgage, loan
agreement, covenant, or other agreement or instrument to which Seller is a party
or by which Seller or the Property may be bound.
6.1.11    Prohibited Transaction. Neither Seller nor any person, group, entity
or nation that Seller is acting, directly or indirectly for, or on behalf of, is
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, "Specially Designated National and Blocked Person," or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Seller is
not engaging in the transactions contemplated by this Agreement, directly or
indirectly, on behalf of, or instigating or facilitating the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, any such
person, group, entity or nation. Seller is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. None of the funds of Seller have been or will


 
10
 

29914974 v6



--------------------------------------------------------------------------------

        




be derived from any unlawful activity with the result that the investment of
direct or indirect equity owners in Seller is prohibited by law or that the
transactions contemplated by this Agreement or this Agreement is or will be in
violation of applicable law. Seller has and will continue to implement
procedures, and has consistently and will continue to consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times prior to Closing.
6.2    Purchaser’s Representations and Warranties. Purchaser represents to
Seller, as of the Effective Date, as follows:
6.2.1    Organization. Purchaser is a limited liability company, duly formed,
validly existing and in good standing under the laws of the State of Delaware,
and qualified to do business in the State of South Carolina.
6.2.2    Authority/Consent. Purchaser possesses all requisite power and
authority, has taken all actions required by its organizational documents and
applicable law, and has obtained all necessary consents, to execute and deliver
this Agreement and will by Closing have taken all actions required by its
organizational documents and applicable law, to consummate the transactions
contemplated in this Agreement.
6.2.3    Prohibited Transaction. Neither Purchaser nor any person, group, entity
or nation that Purchaser is acting, directly or indirectly for, or on behalf of,
is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, "Specially Designated National and Blocked Person,"
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any Law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in the transactions contemplated by this
Agreement, directly or indirectly, on behalf of, or instigating or facilitating
the transactions contemplated by this Agreement, directly or indirectly, on
behalf of, any such person, group, entity or nation. Purchaser is not engaging
in the transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transactions contemplated by this Agreement or this Agreement is or
will be in violation of applicable law. Purchaser has and will continue to
implement procedures, and has consistently and will continue to consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times prior to Closing.
6.2.4    ERISA. Purchaser is not an employee pension benefit plan subject to the
provisions of Title IV of the Employee Retirement Income Security Act of 1974,
as in effect from time to time (“ERISA”) or subject to the minimum funding
standards under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code
or Section 302 of ERISA, and none of its assets constitutes or will constitute
assets of any such employee benefit plan subject to Part 4, Subtitle B, Title I
of ERISA. Purchaser is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and the funds used by Purchaser to acquire the Interest
are not subject to any state statutes regulating


 
11
 

29914974 v6



--------------------------------------------------------------------------------

        




investments of and fiduciary obligations with respect to governmental plans. The
transactions contemplated by this Agreement are not specifically excluded by
Part I(b) of PTE 84-14.
6.3    Knowledge. For purposes of this Agreement, the phrase “to Seller’s
knowledge” means the present, actual knowledge of R. Scott Pulliam (the “Seller
Knowledge Individual”), the person in the primary position of responsibility
with respect to the Property, without investigation or review of files relating
to the Property. In no event shall the Seller Knowledge Individual have any
personal liability hereunder.
6.4    Survival. All of the representations and warranties set forth in this
Article 6 shall survive the Closing for a period of 180 days, subject to the
provisions of Section 11.1 of this Agreement (the “Survival Period”). Purchaser
shall provide Seller with written notice (a “Notice of Breach”) of any alleged
breach or failure of any representation or warranty made by Seller and
specifying the nature thereof within five (5) Business Days after Purchaser’s
discovery of such alleged breach or failure. Purchaser shall commence any
action, suit, or proceeding with respect to any breach or failure that is the
subject of the Notice of Breach, if at all (as provided below), on or before the
date that is thirty (30) days after the expiration of the Survival Period (“Suit
Deadline”). Seller acknowledges and agrees that the resolution of such action,
suit, or proceeding may not occur until after the expiration of the Survival
Period, and the Survival Period shall be deemed to be tolled with respect to
(and only with respect to) any alleged breach or failure of a representation or
warranty of which Seller receives a Notice of Breach before the expiration of
the Survival Period, provided Purchaser files an action, suit, or proceeding,
and serves Seller, with respect thereto prior to the Suit Deadline.
Notwithstanding the foregoing to the contrary, Seller shall have no liability in
connection with this Agreement by reason of any inaccuracy of a representation
or warranty if, and to the extent that, such inaccuracy is disclosed to
Purchaser or otherwise included in the Property Information at the time of the
Closing and Purchaser elects, nevertheless, to consummate the transaction
contemplated hereby.
ARTICLE 7
COVENANTS OF PURCHASER AND SELLER



7.1    Operation of Property. From the Effective Date until the earlier of (i)
the termination of this Agreement, and (ii) Closing, Seller shall continue to
maintain, repair, lease and operate the Property in the ordinary course of
business and consistent with past practices, and also in accordance with the
terms of this Section 7.1.
7.1.1    (a)    From the Effective Date until the Closing, Seller shall continue
to market the Property to prospective tenants and enter into Leases in the
ordinary course of business (provided no Leases for more than 15 months shall be
entered into). However, Seller shall not take any of the following actions
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed:
(i) 
make or permit to be made any material alterations to or upon the Property
except as required under Section 7.2 hereof;

(ii) 
enter into any contracts for the provision of services and/or supplies to the
Property which are not terminable without premium or penalty by



 
12
 

29914974 v6



--------------------------------------------------------------------------------

        




Purchaser upon thirty (30) days’ prior written notice following the Closing, or
amend or modify the Contracts in any manner, unless such Contract as amended may
be terminated without premium or penalty upon thirty (30) days’ prior written
notice, or knowingly fail to timely perform its material obligations under the
Contracts (provided that in the case of emergency or other exigent
circumstances, Seller shall have the right to enter into contracts to perform
repairs or replacements without Purchaser’s consent);
(iii) 
encumber, sell or transfer the Property or any interest therein or alter or
amend the zoning classification of the Land or Improvements; or

(iv) 
settle, compromise, withdraw or terminate any real estate tax appeal or
proceeding affecting the Property other than any relating solely to periods
prior to calendar year 2017 (which Seller retains the full and unfettered right
to settle or compromise, and any refunds applicable to such period shall belong
solely to Seller).

(b)    Whenever in this Section 7.1.1 Seller is required to obtain Purchaser’s
consent with respect to any proposed action or transaction, Purchaser shall,
within five (5) Business Days after receipt of Seller’s receipt of request
therefor, notify Seller of its approval or disapproval of same and, if Purchaser
fails to notify Seller in writing of its disapproval within said five (5)
Business Day period, Purchaser shall be deemed to have approved same.
7.1.2    Prior to the expiration of the Study Period, Purchaser shall review the
Contracts to determine, among other things, whether such Contracts are
terminable, and to determine whether Purchaser desires to assume any of such
Contracts. Not later than five (5) Business Days prior to the expiration of the
Study Period, Purchaser shall deliver a notice to Seller setting forth which of
such Contracts, if any, that Purchaser elects to have Seller attempt to
terminate. Seller will deliver notices of termination at Closing canceling such
Contracts as Seller is timely notified of by Purchaser. At Closing, Seller shall
assign to Purchaser, and Purchaser shall assume, the Contracts (as identified on
Schedule 1.8 hereto) pursuant to the Bill of Sale and Assignment and Assumption
Agreement. Seller shall cause Seller’s existing property management agreement to
be terminated effective as of the Closing Date.
7.2    Governmental Notices. Promptly after receipt, Seller shall provide
Purchaser with copies of any written notices that Seller receives with respect
to (i) any special assessments or proposed increases in the valuation of the
Property; (ii) any condemnation or eminent domain proceedings affecting the
Property; or (iii) any violation of any Environmental Law or any zoning, health,
fire, safety or other law, regulation or code applicable to the Property. In
addition, Seller shall deliver or cause to be delivered to Purchaser, promptly
upon receipt thereof by Seller, copies of any written notices of default given
or received by Seller under any of the Leases.
7.3    Litigation. Seller will advise Purchaser promptly of any litigation,
arbitration proceeding or administrative hearing that materially affects Seller
or the Property and that is instituted after the Effective Date.


 
13
 

29914974 v6



--------------------------------------------------------------------------------

        




7.4    Tradenames and Service Marks.
7.4.1    Purchaser hereby acknowledges and agrees that the terms “CNL”, “GGT”,
“Daniel”, or “Daniel Realty”, any other trade name or service mark which
includes the term “CNL”, “GGT”, “Daniel”, or “Daniel Realty” or any other trade
name or service mark of Seller or its members (hereinafter collectively referred
to as the “Marks”), and each of them, are trade names and service marks of an
affiliate of Seller (“Mark Owner”); that the Marks, and each of them, are the
sole and exclusive property of Mark Owner, which owns all right, title, and
interest in and to the Marks, and each of them; and that, by this Agreement,
Purchaser shall acquire no ownership right or interest of any kind in or to the
Marks, or any of them. Purchaser further acknowledges and agrees that any use by
Purchaser of the Marks, or any of them, in any manner in connection with the
Property or otherwise, will result in immediate and irreparable injury to Seller
and its affiliates, including, Mark Owner, and that Seller and/or its
affiliates, including, Mark Owner, shall be entitled to temporary, preliminary,
and permanent injunctive relief against Purchaser in the event of any such use
of the Marks, or any of them, by Purchaser, or in the event of any other
violation by Purchaser of this Section 7.4.1. Purchaser may continue to use
“City Walk” in the name of the Property after Closing provided Purchaser does
not use the “CNL”, “GGT”, “Daniel”, or “Daniel Realty” names or any of the
Marks; provided, however, nothing contained herein shall be deemed to be a
warranty of Seller’s or Purchaser’s right to use such names.
7.4.2    This Section 7.4 shall survive the Closing.
7.5    Surety and Maintenance Bonds.
7.5.1    Seller and/or its affiliates were required to provide surety and/or
maintenance bonds in connection with the construction of the Property as
specified on Schedule 7.5 hereto. As a condition to Seller’s obligation to close
and consummate the transaction contemplated herein, Purchaser agrees that
concurrently with the Closing Purchaser shall be required to provide substitute
surety and/or maintenance bonds to replace those listed on Schedule 7.5 hereto
so that Seller will be able to have the existing surety and/or maintenance bonds
returned to Seller on the Closing Date.
7.5.2    This Section 7.5 shall survive the Closing.


ARTICLE 8
CONDITIONS PRECEDENT TO CLOSING



8.1    Conditions Precedent to Purchaser’s Obligation to Close. Purchaser’s
obligation to purchase the Property is subject to satisfaction on or before the
Closing Date (as such date may be extended as provided herein) of the following
conditions, any of which may be waived in writing by Purchaser in Purchaser’s
sole and absolute discretion.
8.1.1    Seller shall have performed and observed, in all material respects, all
covenants of Seller under this Agreement.


 
14
 

29914974 v6



--------------------------------------------------------------------------------

        




8.1.2    Subject to the provisions of Section 8.4 below, all representations and
warranties of Seller set forth in this Agreement shall be true and correct in
all material respects as if made on the Closing Date.
8.2    Conditions Precedent to Seller’s Obligation to Close. Seller’s obligation
to sell the Property is subject to satisfaction, on or before the Closing Date
(as such date may be extended as provided herein) of the following conditions,
any of which may be waived in writing by Seller, in Seller’s sole and absolute
discretion:
8.2.1    Purchaser shall have performed and observed, in all material respects,
all covenants of Purchaser under this Agreement.
8.2.2    All representations and warranties of Purchaser set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.
8.3    Failure of a Condition
8.3.1    In the event that any condition precedent to Closing has not been
satisfied on or before the Closing Date, then the party whose conditions to
Closing have not been satisfied (the “Unsatisfied Party”) shall give notice to
the other party of the condition or conditions which the Unsatisfied Party
asserts are not satisfied. If the conditions specified in such notice are not
satisfied within ten (10) Business Days after receipt of such notice, then the
party whose condition precedent was not satisfied may terminate this Agreement,
whereupon neither party shall have any further rights or obligations hereunder
(other than any obligations of either party that expressly survive termination)
and the Deposit shall be returned to Purchaser; provided, however, that if such
failure of a condition is due to a default by one of the parties, the
disposition of the Deposit shall be governed solely by Article 11 of this
Agreement and not by this Section 8.3.1. Notwithstanding anything contained
herein to the contrary, if any of the conditions precedent to Purchaser’s
obligation to close, as set forth in Section 8.1 of this Agreement, are not
satisfied within the ten (10) Business Day period specified above and the same
are reasonably susceptible of being cured, Seller shall have the right to extend
such period in which to satisfy the unsatisfied condition for a period of up to
thirty (30) additional days, by giving notice thereof to Purchaser within such
ten (10) Business Day period. Further, Purchaser shall have the right to waive
the unsatisfied condition or conditions, by notice to Seller within five (5)
Business Days after expiration of the applicable satisfaction period, without
satisfaction having occurred, in which event the Closing Date shall be the date
which is five (5) Business Days after Seller’s receipt of Purchaser’s waiver
notice.
8.3.2    If the transaction contemplated by this Agreement closes, the parties
shall be deemed to have waived any and all unmet or unsatisfied conditions,
other than any unmet or unsatisfied conditions arising out of a breach by either
party of any of its representations and warranties hereunder of which the other
party has no knowledge as of Closing.
8.4    Representations and Warranties. All representations and warranties made
by Seller in this Agreement shall be true and correct in all material respects
as of the Closing Date, except to the extent the facts and circumstances
underlying such representations and warranties may have changed as of the
Closing; provided, however, that if on the Closing Date any such


 
15
 

29914974 v6



--------------------------------------------------------------------------------

        




representations and warranties are not true and correct in all material respects
or Seller has not performed any material covenants required to be performed by
Seller pursuant to this Agreement, Purchaser shall in any event be required to
close hereunder and pay the Purchase Price to Seller without any reduction or
credit unless the breach of any representations and warranties or covenants will
have, in the aggregate, a “material adverse effect” and in such event, Seller
shall be entitled, at its option and in its sole discretion, to credit to
Purchaser such amount on account of such breach as will cause the same to no
longer have a “material adverse effect,” in which event Purchaser shall be
required to close hereunder. As used herein, a “material adverse effect” shall
be deemed to have occurred if by reason of such misrepresentation or breach of
covenant the fair market value of the Property is decreased by an amount
exceeding Twenty-Five Thousand and 00/100 Dollars ($25,000.00). For purposes
hereof, a representation or warranty shall not be deemed to have been breached
if the representation or warranty is not true and correct in all material
respects as of the Closing Date by reason of changed facts or circumstances
which (i) pursuant to the terms of this Agreement are permitted to have occurred
or (ii) are not within the reasonable control of Seller.
ARTICLE 9
CLOSING



9.1    Closing Date. The consummation of the transaction contemplated hereby
(the “Closing”) will take place at the office of Escrow Agent, via an escrow
closing, on or before August 18, 2017 (with time being of the essence with
respect thereto), or such earlier date as Seller and Purchaser may mutually
agree upon in writing (the “Closing Date”), provided, however, if Purchaser’s
lender is delayed in funding the transaction on the Closing Date through no
fault of Purchaser, Purchaser shall have a one time right to extend the Closing
Date for one (1) day for the sole purpose of funding the transaction. Purchaser
and Seller agree to use reasonable efforts to attempt to finalize and execute
all documents necessary for the consummation of the transaction contemplated
herein, including but not limited to the settlement statement, and to deliver
all such documents to the Title Company in escrow not later than the end of the
Business Day immediately preceding the Closing Date in order to ensure the
orderly and timely transfer of all funds necessary for Closing by not later than
2:00 p.m. (Eastern time) on the Closing Date.
9.2    Seller’s Obligations at the Closing. At the Closing, Seller will do, or
cause to be done, the following:
9.2.1    Closing Documents. Seller shall execute, acknowledge (if necessary) and
deliver originals of the following documents:
9.2.1.1    Limited Warranty Deed in the form of Exhibit C hereto (the “Deed”),
Seller and Purchaser agreeing that the Deed will contain a Restriction Against
Condominium Conversion;
9.2.1.2    Bill of Sale in the form of Exhibit D hereto;
9.2.1.3    Assignment and Assumption Agreement in the form of Exhibit E hereto;


 
16
 

29914974 v6



--------------------------------------------------------------------------------

        




9.2.1.4    Letters to each tenant under the Leases in the form of Exhibit F
hereto, notifying tenants of the conveyance of the Property to Purchaser and
advising them that, following the Closing Date, all future payments of rent are
to be made in the manner set forth therein;
9.2.1.5    Settlement statement showing all of the payments, adjustments and
prorations provided in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.2.1.6    An updated certified rent roll for the Property dated as of the
Closing Date;
9.2.1.7    Subject to Section 8.4, a certificate stating that each of Seller’s
representations and warranties contained in this Agreement is true and correct
in all material respects as of the Closing Date;
9.2.1.8    A duly executed affidavit in a form customarily used for commercial
real estate transactions in the State of South Carolina and which is acceptable
to the Title Company, showing among other things that all debts for labor and
materials in respect of the Property incurred by or on behalf of Seller have
been paid in full and that there are no outstanding claims, suits, debts, rights
of occupancy, encumbrances, liens or judgments against the Property, except
matters approved or waived by Purchaser pursuant to Article III hereof;
9.2.1.9    Such evidence as is reasonably required by the Title Company
evidencing the authority of Seller and those individuals acting on behalf of
Seller to enter into this Agreement and consummate the transaction contemplated
herein; and
9.2.1.10    Copies of notices of termination of such other service agreements
and contracts that Purchaser elected to have terminated in accordance with
Section 7.1.2 (including termination of any leasing and property management
agreements).
9.2.2    Original Property Information Documents. Seller will deliver to
Purchaser originals within Seller’s possession of all items constituting the
Property Information referenced in Article 4.
9.2.3    Possession. Seller will deliver to Purchaser exclusive possession of
the Property, subject only to the Leases.
9.2.4    Keys. Seller will deliver to Purchaser all keys for the Property in the
possession or subject to the control of Seller, including, without limitation,
master keys as well as combinations, card keys and cards for the security
systems, if any.
9.2.5    Costs. Seller will pay all costs allocated to Seller pursuant to
Section 9.5 of this Agreement.
9.3    Purchaser’s Obligations at the Closing. At the Closing, Purchaser will
do, or cause to be done, the following:


 
17
 

29914974 v6



--------------------------------------------------------------------------------

        




9.3.1    Closing Documents. At Closing, Purchaser shall execute, acknowledge (if
necessary) and deliver originals of the following documents:
9.3.1.1    Bill of Sale in the form of Exhibit D hereto;
9.3.1.2    Assignment and Assumption Agreement in the form of Exhibit E hereto;
9.3.1.3    Settlement statement showing all of the payments, adjustments and
prorations provided for in Section 9.5 and otherwise agreed upon by Seller and
Purchaser;
9.3.1.4    Such evidence as may be reasonably required by the Title Company with
respect to the authority of the person(s) executing the documents required to be
executed by Purchaser on behalf of Purchaser; and
9.3.1.5    A certificate stating that each of Purchaser’s representations and
warranties contained in this Agreement is true and correct in all material
respects.
9.3.2    Payment of Consideration. Purchaser shall pay to Escrow Agent by bank
wire transfer of immediately available funds at Closing the Purchase Price in
accordance with Article 2 of this Agreement (subject to the credits, prorations
and adjustments provided hereby). The net closing proceeds due to Seller shall
be wire transferred to such account or accounts as Seller may designate, and
actually received in such account or accounts, not later than 2:00 p.m. (Eastern
time) on the Closing Date (the “Wiring Deadline”), with time being strictly of
the essence with respect thereto.
9.3.3    Costs. Purchaser will pay all costs allocated to Purchaser pursuant to
Section 9.5 of this Agreement.
9.4    Escrow. The delivery of the documents and the payment of the sums to be
delivered and paid at the Closing shall be accomplished through an escrow with
the Escrow Agent.
9.5    Costs and Adjustments at Closing.
9.5.1    Expenses. Seller shall pay (a) the fees of any counsel representing
Seller in connection with this transaction, (b) one-half (1/2) of the escrow fee
charged by Escrow Agent, (c) the recording charges for the deed and any other
documents to clear title, (d) any documentary stamp or transfer taxes associated
with the conveyance of the Property to Purchaser, and (e) brokerage commission
costs of Seller’s Broker (as hereafter defined). Purchaser shall pay (i) the
fees of any counsel representing Purchaser in connection with this transaction,
(ii) costs and expenses related to updating the Survey, (iii) the costs and
expenses related to all of Purchaser’s due diligence studies and investigations,
(iv) one-half (1/2) of the escrow fee charged by Escrow Agent, (v) all charges
and costs for any title examinations, title commitments, title insurance, and
all charges and costs for any costs of any title insurance endorsements, and
(vi) all costs related to Purchaser’s financing of the Property (including, but
not limited to, documentary stamp taxes and non-recurring intangible taxes in
connection therewith), if applicable. Any other costs or expenses incident to


 
18
 

29914974 v6



--------------------------------------------------------------------------------

        




this transaction and the closing thereof not expressly provided for above shall
be allocated between and paid by the parties in accordance with custom and
practice in Greenville County, South Carolina.
9.5.2    Real Estate and Personal Property Taxes. Real estate, personal property
and ad valorem taxes for the year in which the Closing occurs will be prorated
between Seller and Purchaser as of the Apportionment Time (as hereinafter
defined) on the basis of actual bills therefor, if available. If such bills are
not available, then such taxes and other charges shall be prorated on the basis
of the most currently available tax bills and, thereafter, promptly re-prorated
upon the availability of actual bills for the applicable period. Any and all
rebates or reductions in taxes received subsequent to Closing for the calendar
year in which Closing occurs, net of costs of obtaining the same (including
without limitation reasonable attorneys’ fees), shall be prorated as of the
Apportionment Time, when received. The current installment of all special
assessments, if any, which are a lien against the Property at the time of
Closing and which are being or may be paid in installments shall be prorated as
of the Apportionment Time. As used herein, the term “Apportionment Time” shall
mean 11:59 p.m. Eastern time on the date immediately prior to the Closing Date.
9.5.3    Lease Security Deposits. At Closing, Seller shall pay to Purchaser, as
a credit against the Purchase Price, an amount equal to all security deposits
and other deposits held by Seller or required to be held by Seller under the
Leases (together with accrued interest thereon required by law or by the terms
of the Leases), and thereafter Purchaser shall be solely obligated for the
return of such security deposits and other deposits.
9.5.4    Rents. All rents and other costs or charges paid by tenants under the
Leases shall be prorated as of the Apportionment Time, to the extent actually
collected by Seller. With respect to any rent or charges that are delinquent
prior to Closing, Seller shall have the right to pursue all rights and remedies
against the tenants to recover such delinquencies with respect to tenants no
longer in occupancy (but not otherwise); provided, however, that in no event
shall Seller be entitled to dispossess such tenants. Purchaser shall promptly
remit to Seller any rent or payments for any charges received by Purchaser
subsequent to Closing which are attributable to periods prior to Closing
(provided that such rents have first been applied to sums owed to Purchaser
after Closing); provided, however, that such amounts received from tenants after
Closing will first be applied to such charges as are then due and then applied
in their reverse order of accrual until applied in full. From and after Closing
and for a period of sixty (60) days thereafter, Purchaser shall use commercially
reasonable efforts to collect from the tenants all rents that are delinquent for
the period prior to Closing (but shall not be required to incur any material
expenses relating thereto, or pursue any eviction or judicial remedies).
9.5.5    Utilities. Water, sewer, electric, fuel (if any) and other utility
charges, other than those for which tenants under Leases are responsible
directly to the provider, shall be prorated as of the Apportionment Time. If
consumption of any of the foregoing is measured by meter, Seller shall, prior to
the Closing Date, endeavor to obtain a reading of each such meter and a final
bill as of the Closing Date. If there is no such meter or if the bill for any of
the foregoing shall have not been issued as of the Closing Date, the charges
therefor shall be adjusted as of the Apportionment Time on the basis of the
charges of the prior period for which such bills were issued


 
19
 

29914974 v6



--------------------------------------------------------------------------------

        




and shall be further adjusted between the parties when the bills for the correct
period are issued. Seller and Purchaser shall cooperate to cause the transfer of
utility accounts from Seller to Purchaser. Seller shall be entitled to retain
any utility security deposits to be refunded. At Closing, Purchaser shall post
substitute utility security deposits to replace those previously paid by Seller
or, if the utility provider will not refund such deposits to Seller, Seller
shall be reimbursed therefor by Purchaser at Closing.
9.5.6    Contracts. All payments made or required under Contracts assumed by
Purchaser shall be adjusted and apportioned as of the Apportionment Time.
9.5.7    Insurance Policies. Premiums on insurance policies will not be
adjusted. As of the Closing Date, Seller will terminate its insurance coverage
and Purchaser will obtain its own insurance coverage.
9.5.8    Lease Commissions. Seller shall be solely responsible for any
commissions or fees and locators' and finders' fees due for any Lease, any
renewal or extension of an existing Lease and any new lease executed before
Closing.
9.5.9    Rent Ready Credit. At the time of Closing, Seller shall cause all
apartment units in the Property which have been vacant for five days or more to
be in a Rent Ready Condition (as hereinafter defined). “Rent Ready Condition”
shall mean that all vacant apartments have been thoroughly cleaned, recently
painted (within a reasonable time prior to the Closing Date) and that all
apartments contain the following: (1) refrigerator-freezer unit in working
condition; (2) dishwasher, garbage disposal, stove and oven in working
condition; (3) plumbing, heating, air conditioning and electrical systems in
working order and the roof in good condition and repair; (4) floors fully
covered with a combination of tile or linoleum and carpeting, all of which shall
be in average or better condition; and (5) blinds and/or drapes on all windows
in average or better condition. With respect to each apartment unit that has
been vacant for five (5) days or more prior to Closing that is not in such a
Rent Ready Condition at the Closing, Purchaser shall receive a credit against
the Purchase Price in the sum of Seven Hundred Fifty and 00/100 Dollars
($750.00).
9.5.10    Closing Statement. Not later than two (2) Business Days prior to the
Closing, Seller or its agents or designees shall prepare, and promptly
thereafter, Seller and Purchaser shall jointly agree upon, a closing statement
(the “Closing Statement”) that will show the net amount due either to Seller or
to Purchaser as the result of the adjustments and prorations provided for in
this Agreement, and such net due amount shall be added to or subtracted from the
cash balance of the Purchase Price to be paid to Seller at the Closing, as
applicable. Not later than the date that is ninety (90) days after the Closing
Date, Seller and Purchaser shall reprorate the adjustments and prorations
provided for herein respecting any items that were not capable of being
determined as of the Closing Date or that previously were wrongfully determined
and need to be corrected and the manner in which such items shall be determined
and paid. The net amount due Seller or Purchaser, if any, by reason of
adjustments to the Closing Statement shall be paid in cash by the party
obligated therefor within five (5) Business Days following the reproration by
Seller and Purchaser. The reproration agreed to by Seller and Purchaser not
later than ninety (90) days after the Closing Date shall be conclusive and
binding on the parties hereto except for any items that are not capable of being
determined at the time such reproration has been made by Seller and Purchaser
and shall be


 
20
 

29914974 v6



--------------------------------------------------------------------------------

        




conclusive and binding on the parties hereto except for any items that are not
capable of being determined at that time of reproration, which items shall be
determined and paid promptly as soon as they are capable of being determined.
Prior to and following the Closing Date, each party shall provide the other with
such information as the other shall reasonably request (including, without
limitation, access to the books, records, files, ledgers, information and data
with respect to the Property during normal business hours upon reasonable
advance notice) in order to make the preliminary and final adjustments and
prorations provided for herein.
9.5.11    Survival. The provisions of this Section 9.5 shall survive Closing.
ARTICLE 10
DAMAGE AND CONDEMNATION



10.1    Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall promptly give
Purchaser written notice of such damage.
10.1.1    Minor Damage. If the cost for repairing such damage is less than Five
Hundred Thousand and 00/100 Dollars ($500,000.00)(as determined by Seller’s
independent insurer), then Purchaser shall have the right at Closing to receive
the amount of the deductible plus all insurance proceeds received by Seller as a
result of such loss, or an assignment of Seller’s rights to such insurance
proceeds, and this Agreement shall continue in full force and effect with no
reduction in the Purchase Price, and Seller shall have no further liability or
obligation to repair such damage or to replace the Property.
10.1.2    Major Damage. If the cost for repairing such damage exceeds Five
Hundred Thousand and 00/100 Dollars ($500,000.00) (as determined by Seller’s
independent insurer), then Purchaser shall have the option, exercisable by
written notice delivered to Seller within five (5) Business Days (with the
Closing Date being extended if necessary) after Seller’s notice of damage to
Purchaser, either (i) to receive the amount of the deductible plus all insurance
proceeds received by Seller as a result of such loss, or an assignment of
Seller’s rights to such insurance proceeds, and this Agreement shall continue in
full force and effect with no reduction in the Purchase Price, and Seller shall
have no further liability or obligation to repair such damage or to replace the
Property; or (ii) to terminate this Agreement. If Purchaser elects to terminate
this Agreement, Purchaser shall give notice to Seller thereof, the Deposit shall
be returned to Purchaser, and thereafter neither party will have any further
rights or obligations hereunder, except for any obligations that expressly
survive termination. If Purchaser fails to notify Seller within such five (5)
Business Day period of Purchaser’s election to terminate this Agreement, then
Purchaser shall be deemed to have elected option (i), and Purchaser and Seller
shall proceed to Closing in accordance with the terms and conditions of this
Agreement.
10.2    Condemnation and Eminent Domain. In the event that any condemnation
proceedings are instituted, or notice of intent to condemn is given, with
respect to all or any “material portion of the Property” (which, for purposes of
this Section 10.2, shall be deemed to mean the loss of a building or any part
thereof or the loss of access to a public roadway), Seller shall promptly notify
Purchaser thereof, in which event Purchaser shall either elect (at its option)
to consummate the purchase of the Property without reduction of the Purchase
Price, and the right to collect any


 
21
 

29914974 v6



--------------------------------------------------------------------------------

        




condemnation award or compensation for such condemnation shall be assigned by
Seller to Purchaser at Closing, or to terminate this Agreement. If Purchaser
elects to terminate this Agreement, Purchaser shall give notice to Seller
thereof, the Deposit shall be returned to Purchaser, and thereafter neither
party will have any further rights or obligations hereunder, except for any
obligations that expressly survive termination.
ARTICLE 11     REMEDIES AND ADDITIONAL COVENANTS
11.1    Seller Default At or Before Closing. If Seller is in breach or default
of any of its obligations or agreements hereunder when performance is required
on or prior to the Closing Date, or if any of the representations contained in
Section 6.1 should be false in any material respect (subject to the provisions
of Section 8.4) and Purchaser shall become actually aware of same on or prior to
the Closing Date and Purchaser shall not have waived its claims with regard to
same pursuant to this Agreement, then Purchaser shall give Seller written notice
of such breach or default on or prior to the Closing Date and Seller shall have
ten (10) Business Days from the date of receipt of such notice to cure such
breach or default and the Closing Date shall be extended accordingly. If Seller
fails to cure such breach or default within such ten (10) Business Day period,
then Purchaser shall have the right, at its sole option and as its sole remedy,
and Purchaser hereby waives its right to pursue any other remedy at law or in
equity, and as Purchaser’s sole and exclusive remedy, Purchaser shall either (i)
To terminate this Agreement by written notice to Seller and the Escrow Agent, in
which event the Deposit shall be returned to Purchaser and Seller shall
reimburse Purchaser for its actual costs incurred relating to this Agreement
(not to exceed $100,000), whereupon neither party shall have any further rights,
duties or obligations hereunder other than the obligations and rights set forth
herein that expressly survive the termination of this Agreement, or (ii) to
pursue specific performance of the obligations of Seller hereunder. As a
condition precedent to Purchaser’s exercising any right it may have to bring an
action for specific performance hereunder, Purchaser must commence such action
for specific performance within thirty (30) days after the scheduled Closing
Date. Purchaser agrees that its failure to timely commence such an action for
specific performance within such thirty (30) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against the Property. In no
event shall Purchaser seek, or Seller be liable for, any damages to Purchaser,
including, without limitation, punitive or consequential damages.Seller Default
From and After Closing. Subject to the limitations set forth in Section 6.4 of
this Agreement, if Seller is in breach or default of any of its obligations or
agreements hereunder that survive the Closing when performance is required,
including, without limitation, any obligations or agreements under the documents
delivered at Closing by Seller pursuant to Section 9.2.1 of this Agreement, or
if any of the Express Representations should be false in any material respect
and Purchaser shall first become actually aware of same after the Closing Date,
then Purchaser shall give Seller written notice of such breach or default of
such obligation, agreement or representation hereunder prior to the expiration
of the applicable survival period of such breach or default and Seller shall
have thirty (30) days from the date of receipt of such notice to cure such
breach or default. If Seller fails to cure such breach or default within such
thirty (30) day period, and the reasonably estimated losses or damages sustained
as a result of Seller’s failure or inability to perform any of its obligations,
agreements or Express Representations hereunder exceeds Twenty-Five Thousand and
00/100 Dollars ($25,000.00), then


 
22
 

29914974 v6



--------------------------------------------------------------------------------

        




Seller shall be liable for the actual direct damages suffered by Purchaser due
to such uncured breach or default from the first dollar of loss. Notwithstanding
anything to the contrary contained herein, (i) in no event shall Seller be
liable to Purchaser for damages in an aggregate amount in excess of Five Hundred
Thirty-Seven Thousand Seven Hundred Fifty and 00/100 Dollars ($537,750.00), (ii)
Seller’s inability to satisfy a condition of this Agreement shall not be
considered a default by Seller hereunder unless such inability results from the
breach of any of Seller’s representations set forth in Section 6.1 or the breach
of Seller’s express covenants and obligations hereunder, and (iii) if Purchaser
has actual knowledge of a default by Seller on the Closing Date and Purchaser
elects to close the transaction contemplated herein, Purchaser shall be deemed
to have irrevocably waived such default and Seller shall not have any liability
with respect to such default.
11.2    Purchaser Default. The parties acknowledge and agree that Seller should
be entitled to compensation for any detriment suffered if Purchaser fails to
consummate the purchase of the Property if and when required to do so under the
terms of this Agreement, but agree that it would be extremely difficult to
ascertain the extent of the actual detriment Seller would suffer as a result of
such failure. Consequently, if Purchaser fails to consummate the purchase of the
Property on the Closing Date or fails to perform any of its other covenants in
any material respect, or otherwise defaults in its obligations hereunder, then
Seller shall be entitled to terminate this Agreement by giving written notice
thereof to Purchaser prior to or at the Closing, in which event the Deposit
shall be paid to Seller as fixed, agreed and liquidated damages and as its sole
and exclusive remedy, and, after the payment of the Deposit to Seller, neither
Seller nor Purchaser will have any further rights or obligations under this
Agreement, except for any obligations that expressly survive termination, except
that Seller shall have the right to pursue an action against Purchaser for
Seller’s actual damages suffered on account of a default by Purchaser under
Sections 5.1.2, 6.2, 12.2, and 15.17 of this Agreement; provided, however, that
nothing contained herein shall constitute a waiver by Seller of any damages,
rights or remedies which may be available to Seller against Purchaser at law or
in equity as a result of any material breach of a representation or warranty or
other material default of Purchaser hereunder (other than Purchaser’s failure to
consummate the purchase of the Property on the Closing Date for which Seller
shall be paid the Deposit in accordance with the immediately preceding
sentence), all of which are hereby expressly reserved by Seller; provided,
however, nothing contained herein shall entitle Seller to consequential or
punitive damages or any other sums in excess of Seller’s actual damages.
11.3    Delivery of Materials. Notwithstanding anything contained in this
Agreement to the contrary, if this Agreement is terminated for any reason
whatsoever, then Purchaser shall promptly deliver to Seller all Property
Information provided to Purchaser by Seller, including copies thereof in any
form whatsoever, including electronic form, along with any and all tests results
and studies of the Property performed by or on behalf of Purchaser pursuant to
Article 5, excluding any confidential or proprietary information or financial
modeling. The obligations of Purchaser under this Section 11.4 shall survive any
termination of this Agreement.
ARTICLE 12
BROKERAGE COMMISSION



12.1    Brokers. Seller represents and warrants to Purchaser that Seller has not
contacted or entered into any agreement with any real estate broker, agent,
finder, or any party in connection


 
23
 

29914974 v6



--------------------------------------------------------------------------------

        




with this transaction, except for Jones Lang Lasalle Americas, Inc. (“Seller’s
Broker”) and that Seller has not taken any action which would result in any real
estate broker’s or finder’s fees or commissions being due and payable to any
party other than Seller’s Broker with respect to the transaction contemplated
hereby. Seller will be solely responsible for the payment of Seller’s Broker’s
commission in accordance with the provisions of a separate agreement. Purchaser
hereby represents and warrants to Seller that Purchaser has not contracted or
entered into any agreement with any real estate broker, agent, finder, or any
party in connection with this transaction and that Purchaser has not taken any
action which would result in any real estate broker’s or finder’s fees or
commissions being due or payable to any party with respect to the transaction
contemplated hereby.
12.2    Indemnity. Each party hereby indemnifies and agrees to hold the other
party harmless from and against any loss, liability, damage, cost, or expense
(including, without limitation, reasonable attorneys’ fees) paid or incurred by
the other party by reason of a breach of the representation and warranty made by
such party under this Article 12. Notwithstanding anything to the contrary
contained in this Agreement, the indemnities set forth in this Section 12.2
shall survive the Closing or earlier termination of this Agreement.
ARTICLE 13
NOTICES



13.1    Written Notice. All notices, demands and requests which may be given or
which are required to be given by either party to the other party under this
Agreement must be in writing.
13.2    Method of Transmittal. All notices, demands, requests or other
communications required or permitted to be given hereunder must be sent (i) by
United States certified mail, postage fully prepaid, return receipt requested,
(ii) by hand delivery, or (iii) by FedEx or a similar nationally recognized
overnight courier service. All such notices, demands, requests or other
communications shall be deemed to have been given for all purposes of this
Agreement upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.
13.3    Addresses. The addresses for proper notice under this Agreement are as
follows:


 
24
 

29914974 v6



--------------------------------------------------------------------------------

        




As to Seller:


























With copies to:




c/o CNL Financial Group, Inc.
450 S. Orange Avenue
Orlando, Florida 32801
Attention: Michael Tetrick, Senior Vice President
Phone: (407) 540-2257
E-mail: Mike.Tetrick@cnl.com 


c/o Daniel Realty Company, LLC
500 20th Street North, Suite 1000
Birmingham, Alabama 35203
Attention: R. Scott Pulliam, Executive Vice President
Phone: (205) 443-4550
E-mail: spulliam@danielcorp.com


c/o CNL Financial Group, Inc.
450 S. Orange Avenue
Orlando, Florida 32801
Attention: Tracey B. Bracco, Esq., Senior Vice President, Legal and Assistant
General Counsel
Phone: (407) 540-2622
E-mail: Tracey.Bracco@cnl.com


and:


Burr Forman LLP
420 N. 20th Street
Suite 3400
Birmingham, AL 35203
Attention: Gail Livingston Mills, Esq.
Phone: (205) 458-5300
Email: gmills@burr.com


and:


Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 S. Orange Avenue, Suite 200
Orlando, Florida 32801
Attn: Joaquin E. Martinez, Esq.
Phone: (407) 843-4600
E-mail: quino.martinez@lowndes-law.com


 
 
As to Purchaser:
MSP RE HOLDINGS, LLC
146 Williman St., Suite 100
Charleston, SC 29403
Attn: Ryan Knapp
Phone: 843-883-7407
Email: rknapp@middlestreetpartners.com
 
 



 
25
 

29914974 v6



--------------------------------------------------------------------------------

        




With a copy to:
Craig Anderson
1717 Main Street, Suite 4600
Dallas, TX 75201-4629
Phone: 214-743-4500
Email: Craig.Anderson@dlapiper.com


As to Escrow Agent:
Lawyers Title Insurance Company
4514 Cole Avenue, Suite 1400
Dallas, Texas 75205
Attention: Chris Faison
Email: chris.faison@ltic.com





Either party may from time to time by written notice to the other party
designate a different address for notices. Notices sent to or from an address
outside of the continental United States shall be sent only by one of the
methods specified in clauses (ii) or (iii) of this Section 13.3. Anything
contained in this Section 13.3 to the contrary notwithstanding, all notices may
be executed and sent by the parties’ counsel.


ARTICLE 14
ASSIGNMENT



Neither party shall have the right to assign this Agreement without the prior
written consent of the other, which consent may be granted or withheld in the
sole and absolute discretion of the party whose consent has been requested.
Seller hereby consents to an assignment at Closing by Purchaser of its interest
in this Agreement to a wholly-owned subsidiary of Purchaser without further
evidence of such subsidiary’s financial capability to consummate Closing
hereunder, or to any interest affiliated with Purchaser, or owned or controlled
by or under common control with Purchaser or its affiliates, or to an entity
that Purchaser owns an ownership interest in, provided that such assignee shall
assume, in writing, all of Purchaser’s obligations under this Agreement.
ARTICLE 15
MISCELLANEOUS



15.1    Entire Agreement. This Agreement embodies the entire agreement between
the parties and cannot be varied except by the written agreement of the parties
and supersedes all prior agreements and undertakings.
15.2    Modifications. This Agreement may not be modified except by the written
agreement of the parties.
15.3    Gender and Number. Words of any gender used in this Agreement will be
construed to include any other gender and words in the singular number will be
construed to include the plural, and vice versa, unless the context requires
otherwise.
15.4    Captions. The captions used in connection with the Articles, Sections
and Subsections of this Agreement are for convenience only and will not be
deemed to expand or limit the meaning of the language of this Agreement.


 
26
 

29914974 v6



--------------------------------------------------------------------------------

        




15.5    Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
15.6    Controlling Law. This Agreement will be construed under, governed by and
enforced in accordance with the laws of the State of South Carolina (without
reference to conflicts of laws principles).
15.7    Exhibits. All exhibits, attachments, schedules, annexed instruments and
addenda referred to herein will be considered a part hereof for all purposes
with the same force and effect as if set forth verbatim herein.
15.8    No Rule of Construction. Seller and Purchaser have each been represented
by counsel in the negotiations and preparation of this Agreement; therefore,
this Agreement will be deemed to be drafted by both Seller and Purchaser, and no
rule of construction will be invoked respecting the authorship of this
Agreement.
15.9    Severability. In the event that any one or more of the provisions
contained in this Agreement (except the provisions relating to Seller’s
obligations to convey the Property and Purchaser’s obligation to pay the
Purchase Price, the invalidity of either of which shall cause this Agreement to
be null and void) are held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability will not affect any
other provisions hereof, and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had not been contained herein,
provided, however, that the parties hereto shall endeavor in good faith to
rewrite the affected provision to make it (i) valid, and (ii) consistent with
the intent of the original provision.
15.10    Time of Essence. Time is important to both Seller and Purchaser in the
performance of this Agreement, and both parties have agreed that TIME IS OF THE
ESSENCE with respect to any date set out in this Agreement.
15.11    Business Days. “Business Day” means any day on which business is
generally transacted by banks in the State of South Carolina. If the final date
of any period which is set out in any paragraph of this Agreement falls upon a
day which is not a Business Day, then, and in such event, the time of such
period will be extended to the next Business Day.
15.12    No Memorandum. Purchaser and Seller agree not to record this Agreement
or any memorandum hereof.
15.13    Press Releases. Prior to Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Purchaser and
Seller except for any disclosure that may be required by law or applicable
regulation to be made to any applicable governmental or quasi-governmental
authorities or to the public. After the Closing has occurred, Seller and
Purchaser shall each have the right to issue a press release regarding
consummation of the transactions contemplated in this Agreement.


 
27
 

29914974 v6



--------------------------------------------------------------------------------

        




15.14    Attorneys’ Fees and Costs. In the event either party is required to
resort to litigation to enforce its rights under this Agreement, the
non-prevailing party in such litigation shall pay the costs, expenses and
reasonable attorneys’ fees incurred by the prevailing party in connection with
such action.
15.15    Counterparts and Expiration of Offer. This Agreement may be executed in
multiple counterparts which shall together constitute a single document.
However, this Agreement shall not be effective unless and until all counterpart
signatures have been obtained. An unsigned draft of this Agreement shall not be
considered an offer by either party to purchase or sell the Property.
15.16    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY IN CONNECTION
WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
RELATIONSHIP OF SELLER AND PURCHASER HEREUNDER, PURCHASER’S OWNERSHIP OR USE OF
THE PROPERTY, AND/OR ANY CLAIMS OF INJURY OR DAMAGE RELATED TO THE PROPERTY.
15.17    Confidentiality
15.17.1    Except as provided otherwise in this Section 15.17, Purchaser and
Seller, for the benefit of each other, hereby agree that neither of them will
release or cause or permit to be released to the public any press notices,
publicity (oral or written) or advertising promotion relating to, or otherwise
publicly announce or disclose or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of the other party hereto, which may be granted or withheld in the sole
discretion of the other party. However, each party consents to any disclosure of
this Agreement which the other party reasonably believes is required by law, by
the public disclosure obligations required by the U.S. Securities Exchange
Commission, or which is recommended in good faith by counsel to such other
party.
15.17.2    It is understood that the foregoing shall not preclude any party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement on a confidential basis with any of its
attorneys, accountants, professional consultants, financial advisors, owners,
brokers, agents, rating agencies, or potential lenders, as the case may be, or
prevent any party hereto from complying with applicable laws, including, without
limitation, governmental regulatory, disclosure, tax and reporting requirements.
Notwithstanding the foregoing, Purchaser shall have the right to deliver such
information to Purchaser’s potential investors and potential lenders, in each
case on a need-to-know basis after the recipients have been informed of the
confidential nature of such information and directed not to disclose such
information except in accordance with this Section 15.17. The aforementioned
shall not preclude the disclosure to potential investors of the proposed
purchase price, the net operating income of the Property and the approximate
rate of return on the investment.
15.17.3    In addition to any other remedies available to Seller and Purchaser,
Seller and Purchaser shall each have the right to seek equitable relief,
including, without limitation,


 
28
 

29914974 v6



--------------------------------------------------------------------------------

        




injunctive relief or specific performance, against the other party or its
representatives in order to enforce the provisions of this Section 15.17.
15.17.4    Notwithstanding any other provision of this Agreement, the provisions
of Section 15.17 shall survive the termination of this Agreement for one (1)
year following the Effective Date, but shall not survive Closing.
15.18    Jurisdiction and Service of Process. The parties hereto agree to submit
to personal jurisdiction in the State of South Carolina in any action or
proceeding arising out of this Agreement and, in furtherance of such agreement,
the parties hereby agree and consent that without limiting other methods of
obtaining jurisdiction, personal jurisdiction over the parties in any such
action or proceeding may be obtained within or without the jurisdiction of any
court located in the State of South Carolina and that any process or notice of
motion or other application to any such court in connection with any such action
or proceeding may be served upon the parties by certified mail to or by personal
service at the last known address of the parties, whether such address be within
or without the jurisdiction of any such court. The provisions of this Section
15.18 shall survive the Closing or the termination hereof.
15.19    Exculpation. Purchaser agrees that it does not have and will not have
any claims or causes of action against the Seller Knowledge Individual or any
disclosed or undisclosed officer, director, employee, trustee, shareholder,
member, manager, partner, principal, parent, subsidiary or other affiliate of
Seller, or any officer, director, employee, trustee, shareholder, partner or
principal of any such parent, subsidiary or other affiliate (collectively,
“Seller's Affiliates”), arising out of or in connection with this Agreement or
the transactions contemplated hereby. Purchaser agrees to look solely to Seller
and its assets for the satisfaction of any liability or obligation arising under
this Agreement or the transactions contemplated hereby, or for the performance
of any of the covenants, warranties or other agreements contained herein, and
further agrees not to sue or otherwise seek to enforce any personal obligation
against any of Seller's Affiliates with respect to any matters arising out of or
in connection with this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing provisions of this Section
15.19, Purchaser hereby unconditionally and irrevocably waives any and all
claims and causes of action of any nature whatsoever it may now or hereafter
have against Seller's Affiliates, and hereby unconditionally and irrevocably
releases and discharges Seller’s Affiliates from any and all liability
whatsoever which may now or hereafter accrue in favor of Purchaser against
Seller’s Affiliates, in connection with or arising out of this Agreement or the
transactions contemplated hereby. The provisions of this Section 15.19 shall
survive the termination of this Agreement and the Closing.
[Signature Page Follows]


 
29
 

29914974 v6



--------------------------------------------------------------------------------


        




IN WITNESS WHEREOF, the parties have executed this Purchase and Sale Agreement
as of the date first written above.
SELLER:


GGT DANIEL SC VENTURE, LLC,
a Delaware limited liability company


By: DANIEL HAYWOOD, LLC, an Alabama limited liability company, its operating
member


By: DANIEL MANAGEMENT CORPORATION, an Alabama corporation, its manager




By: _/s/ Scott Pulliam        
R. Scott Pulliam
Its Senior Vice President


PURCHASER:


MSP RE HOLDINGS, LLC,
a Delaware limited liability company




By:    _/s/ Ryan Knape ______________
Name:    Ryan Knape
Title:    Principal






 
 
Purchase and Sale Agreement –Signature Page

29914974 v6



--------------------------------------------------------------------------------








EXHIBIT A


LEGAL DESCRIPTION
Intentionally Omitted
















29914974 v6                                        Exhibit A – Page 1

--------------------------------------------------------------------------------






EXHIBIT B


ESCROW AGREEMENT
Intentionally Omitted












































EXHIBIT C


29914974 v6                                        Exhibit C – Page 2

--------------------------------------------------------------------------------

        




FORM OF LIMITED WARRANTY DEED


Intentionally Omitted


29914974 v6                                        Exhibit C – Page 3

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BILL OF SALE
Intentionally Omitted








29914974 v6                                        Exhibit F – Page 1

--------------------------------------------------------------------------------

        




EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


Intentionally Omitted












































29914974 v6                                        Exhibit F – Page 2

--------------------------------------------------------------------------------

        




 
EXHIBIT F


FORM OF TENANT NOTIFICATION LETTER


Intentionally Omitted








29914974 v6                                        Exhibit F – Page 3

--------------------------------------------------------------------------------






SCHEDULE 1.4


RENT ROLL


Intentionally Omitted


29914974 v6                                     Schedule 1.4 – Page 1

--------------------------------------------------------------------------------






SCHEDULE 1.5


LICENSES


Intentionally Omitted








29914974 v6                                     Schedule 1.5 – Page 1

--------------------------------------------------------------------------------








SCHEDULE 1.8


CONTRACTS


Intentionally Omitted


29914974 v6                                        Exhibit C – Page 2

--------------------------------------------------------------------------------






SCHEDULE 4.1


PROPERTY INFORMATION


Intentionally Omitted












29914974 v6                                 Schedule 4.1 – Page 1

--------------------------------------------------------------------------------






SCHEDULE 6.1.3


LITIGATION


Intentionally Omitted
















































































29914974 v6                                 Schedule 6.1.8 – Page 1

--------------------------------------------------------------------------------

        








SCHEDULE 6.1.7


RENT PAID MORE THAN ONE MONTH IN ADVANCE
NOTICES FROM TENANT’S OF SELLER’S NONPERFORMANCE
PENDING CLAIMS ASSERTED AGAINST SELLER FOR OFFSETS OR ABATEMENTS


Intentionally Omitted






































































29914974 v6                                        Exhibit C – Page 2

--------------------------------------------------------------------------------

        












SCHEDULE 6.1.8


VIOLATIONS OF LAW


Intentionally Omitted




29914974 v6                                        Exhibit C – Page 3

--------------------------------------------------------------------------------






SCHEDULE 7.5


SURETY AND/OR MAINTENANCE BONDS


Intentionally Omitted


29914974 v6                                     Schedule 7.5 – Page 1